DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 17-33 are pending. The amendment filed on 05/11/2021 has been entered. Claims 17-21, 28-33 are withdrawn. Claims 22-27 are under consideration.
Priority
This application relates to, and claims the benefit and priority from International Patent Application No. PCT7JP2Q18/083874 filed November 15, 2016 that published as international Patent Publication No. WO 2017/086329 on May 26, 2017, which claims the benefit and priority from Japanese Patent Application No. JP2015-223656 tiled November 16, 2015.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2015-2233656, filed on 05/15/2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
 Withdrawn/Claim Rejections - 35 USC §112/Necessitated by Amendment

Maintained/Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 22-27 remain rejected under 35 U.S.C. 103 as being unpatentable over Ohta (PLoS ONE, 7:e51866, 2012) in view of Yang (WO2011/008867), Nathalie (EP 0765667) for the reasons of record dated 01/29/2021.
Ohta teaches a method of reprogramming human dermal fibroblasts (HDFs) into pluripotent cells by bringing the fibroblasts into contact with lactic acid bacteria (LAB) and induce cellular differentiation of HDFs, into multipotent cells by the incorporating LAB. LAB-incorporated cell clusters are similar to embryoid bodies derived from embryonic stem cells and can differentiate into endodermal, mesodermal, and ectodermal cells in vivo and in vitro (abstract). LAB-incorporated cell clusters express a set of genes associated with multipotency, and microarray analysis indicates a remarkable increase of NANOG, a multipotency marker, and a notable decrease in HOX gene expression in LAB-incorporated cells. During the cell culture, the LAB-incorporated cell clusters stop cell division and start to  Ohta teaches using a bacteria-specific 16S ribosomal RNA primer set and found this rRNA band in LAB-incorporated cell clusters (Fig. 1D) (instant claims 22, 26).
Ohta does not teach bringing at least one protein selected from the group consisting of 30S ribosomal protein S2, 30S ribosomal protein S8 and 308 ribosomal protein S15 into contact with the somatic cells.
However, before the instant effective filing date of the instant invention, Yang teaches the use of ribosomal fractions derived from bacteria for the synthesis of reprogramming transcription factors in a cell free system [42]. The S30 E. coli cell-free extract by collecting the ribosome fraction from the S30 by Ultracentrifugation [52]. Yang teaches the ribosomal fraction is intended to stimulate the immune system of the skin. This stimulation of the immune system of the skin is particularly advantageous during chronobiological aging and / or photoaging [0022]. Nathalie also describes ribosomal fractions separated from e.g. Bacillus subtilis and their use, e.g. for the purpose of cell culture including subunit 30 S unit contains a 16S ribonucleic acid and about twenty proteins [0004].  Regarding claim 23, Nathalie teaches a ribosomal fraction can therefore contain, whatever its degree of purity, either at least one whole ribosome, or at least one constituent element of a ribosome or either a constituent element of one of the subunits of a ribosome [0006].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the lactic acid bacteria (LAB) induce cellular differentiation in human dermal fibroblasts (HDFs), into multipotent cells for reprogramming, by incorporating LAB as disclosed by Ohta by including use of 30S ribosomal fractions derived from bacteria for the synthesis of reprogramming transcription factors in a cell free system as disclosed by Yang and as evidenced by Nathalie ribosomal fractions separated from e.g. Bacillus subtilis and their use, e.g. for the purpose of cell culture including subunit 30S unit contains a 16S ribonucleic 
One would have been motivated to do so in order to receive the expected benefit of the ribosomal fraction is intended to stimulate the immune system of the skin. This stimulation of the immune system of the skin is particularly advantageous during chronobiological aging and/or photoaging.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining the lactic acid bacteria (LAB) induce cellular differentiation in human dermal fibroblasts (HDFs), into multipotent cells for reprogramming, by incorporating LAB with 30S ribosomal fractions for reprogramming human dermal fibroblasts by combining the teachings of Ohta and Yang Nathalie.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue Ohta describes that bacteria-specific 16S ribosomal RNA band is found in LAB-incorporated cell clusters by using RT-PCR. (See Ohta, Fig. ID). However, Ohta neither teaches nor suggests any one of the 21 kinds of proteins of 30S ribosome subunit, as recited in independent claim 22. Applicant’s arguments have been fully considered but are not persuasive. Applicants argue Yang describes compositions and methods for the cell-free synthesis of active reprogramming factor polypeptides. (See Yang, Abstract). The reprogramming factors are nuclear- acting polypeptides that alter transcription, which factors may induce pluripotency in targeted cells. (See id., para. [09]). Typically, reprogramming factors of interest for the methods of Yang are fused to a polypeptide permeant domain, e.g. nona-etc. as known in the art. In Yang, such reprogramming factors are produced in cell-free system. Such cell-free system contains all factors required for the translation of mRNA, for example ribosomes, amino acids, tRNAs, aminoacyl synthetases, elongation factors and initiation factors, and cell-free systems known in the art include E. coli extracts. (See id., para. [42]). One example of such E. coli extracts is to modify the S30 E. coli cell-free extract by collecting the ribosome fraction from the S30 by ultracentrifugation. Therefore, Yang merely discloses the S30 E. coli cell-free extract as one of the E. coli extracts used in a cell-free system for translating and producing reprogramming factors. Although Yang discloses that the 30S ribosome fraction may be used as one of the factors required for the translation of mRNA in cell-free systems for protein production, Yang neither teaches nor suggests any particular components of the 30S ribosome. Yang describes that the fraction of the 30S ribosome collected by ultracentrifugation may be used as one of the factors for mRNA translation. In particular, Yang teaches that the 30S ribosome fraction may be used for the translation of mRNA, i.e., in an intact form of the 30S ribosome. It would have been understood by those having ordinary skill in the art that individual proteins or any one of the 21 proteins of the 30S ribosome would not act on their own for mRNA translation. As such, it is respectfully asserted that Yang teaches away from the use of individual proteins or any one of the 21 proteins of the 30S ribosome, as recited in independent claim 22. Applicants argue Nathalie describes as the background art, that “[morphologically, ribosomes are divided into 2 subunits of unequal sizes by a cleft which is perpendicular to their large axis. These 2 subunits have a sedimentation constant on the order of 50S and 30S, respectively. The 50S subunit contains two ribonucleic acids of 23S and 5S, respectively, and about thirty proteins, whereas the 30S subunit contains a 16S ribonucleic acid and about twenty proteins. Nathalie discloses ribosome-enriched medium in Examples, and that such ribosome-enriched fraction of a medium can be obtained, for example, after centrifuging, by separating the various organelles constituting the cells of an organism. Applicant’s arguments have been fully considered but are not persuasive.
 with the somatic cells, wherein the protein exists as a protein molecule and it is excluded when the protein is contained as a part of the 30S ribosome protein itself”. Therefore, it requires the 30S ribosomal protein S2, or 30S ribosomal protein S8 or 30S ribosomal protein S15 to be excluded from the 30S subunit when it comes into contact with the somatic cell for cell reprogramming. As such, Ohta specifically has been cited for the reprogramming of human dermal fibroblasts which lack the 16S ribosomal RNA subunit when contacted with LAB-cells having the 16S ribosomal RNA subunit and generate cell clusters similar to those of hESC-derived embryoid bodies and convert human dermal fibroblasts into pluripotent stem cells as claimed in the present invention. 
Yang has been cited for the 30S ribosome fraction may be used as one of the factors required for the translation of mRNA in cell-free systems for protein production the use of ribosomal fractions derived from bacteria for the synthesis of reprogramming transcription while Nathalie also describes ribosomal fractions separated from e.g. Bacillus subtilis and their use, e.g. for the purpose of cell culture and can be purified as instantly claimed. As such Yang does not teach away from the use of individual proteins or any one of the 21 proteins of the 30S ribosome, as recited in independent claim 22 because Yang teaches the 30S ribosome fraction may be used as one of the factors required for the translation of mRNA in cell-free systems for protein production the use of ribosomal fractions derived from bacteria for the synthesis of reprogramming transcription as claimed in instant invention.
Otherwise stated, Yang and Nathalie teach the expressed ribosomal protein can be isolated and purified using known purification such as cell-free system techniques for the reprogramming of Ohta human dermal fibroblasts host cells into pluripotent stem cells with the purified 30S ribosomal proteins given the claim requires excluding the S2 or S8 or S15 and none of the cited references teaches including the S2 or S8 or S15.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632